Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments received on 05/07/2021 have been acknowledged and renders moot all of the rejections previously set forth in the Non-Final Office Action mailed 02/11/2021.
Claims 2 – 5 and 15 – 17 have been cancelled. 
Claims 1, 6 – 14, and 18 – 20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant has claimed anti-CD79 antibodies. Anti-CD79 antibodies are known in the prior art (see, for example, U.S. Pat. No. 10,981,987). However, none of these antibodies comprise all of the amino acid sequences recited in the claims, and the anti-CD79 antibody amino acid sequences of the instant claims do not appear to be obvious variants of those disclosed in the prior art. The independent claim recites that the claimed antibodies and antigen binding fragments comprise variable heavy and variable light chains identified by non-degenerate SEQ ID numbers. As evidenced by Janeway et al., artisans would know that all six CDRs comprised within the VH and VL chains confer antigen binding functions. Of note, the VH and VL chains of the instant claims are derivatives of humanized parent anti-CD79 antibodies (see Specification, Para. 0069 – 00132 and Examples 1-3 and 15). Using these sequences artisans would be able to make a wide variety of antibody structures, such as chimeric antibodies, as well as antigen binding fragments thereof using .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644